Name: Commission Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: trade;  consumption;  marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31978R3077Commission Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Official Journal L 367 , 28/12/1978 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 10 P. 0150 Greek special edition: Chapter 03 Volume 23 P. 0234 Swedish special edition: Chapter 3 Volume 10 P. 0150 Spanish special edition: Chapter 03 Volume 15 P. 0098 Portuguese special edition Chapter 03 Volume 15 P. 0098 COMMISSION REGULATION (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Article 5 (2) thereof, Whereas it is specified in Article 5 of Regulation (EEC) No 1696/71 that hops and hop products from non-member countries may be imported only if their quality standards are at least equivalent to the minimum limits for marketing adopted for hops or hop products harvested in the Community or their derivatives ; whereas it is however specified that these products shall be considered as being of the standard referred to above if they are accompanied by an attestation issued by the authorities of their country of origin recognized as equivalent to the certificate required for the marketing of hops and hop products of Community origin; Whereas in Commission Regulation (EEC) No 3076/78 on the importation of hops from non-member countries (3) provisions were adopted with which the attestations referred to above must conform; Whereas the United States of America, Poland, Bulgaria, Yugoslavia, the People's Republic of China, Czechoslovakia and Australia have undertaken to comply with the requirements prescribed for the marketing of hops and hop products and have authorized certain agencies to issue attestations of equivalence ; whereas these attestations should therefore be recognized as equivalent to Community certificates and the products covered by them admitted to free circulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Attestations accompanying hops and hop products imported from non-member countries issued in conformity with the provisions of Regulation (EEC) No 3076/78 by an agency appearing in the Annex to this Regulation shall be recognized as equivalent to the certificate prescribed in Article 2 of Regulation (EEC) No 1696/71. Article 2 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. (3)See page 17 of this Official Journal. ANNEX >PIC FILE= "T0014369">